Case 1:18-cr-00404-PAC Document 108
                                107 Filed 02/02/21
                                          01/21/21 Page 1 of 2




                                       2-2-2021
                                       Sentencing is adjourned to
                                       March 29, 2021 at 12 noon. SO
                                       ORDERED.
Case 1:18-cr-00404-PAC Document 108
                                107 Filed 02/02/21
                                          01/21/21 Page 2 of 2
